Case: 16-15416   Date Filed: 08/25/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15416
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-04477-MHC



ALEXANDER HARVIN,

                                                           Plaintiff-Appellant,

                                 versus

JP MORGAN CHASE BANK N.A.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 25, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-15416       Date Filed: 08/25/2017      Page: 2 of 3


        On May 29, 2003, Alexander Harvin bought a residence in Conyers,

Georgia, with the proceeds of a mortgage loan he obtained from SouthTrust

Mortgage Corporation. On October 11, 2013, JP Morgan Chase Bank NA

(“Chase”) became the assignee of the mortgage. On July 3, 2014, Harvin sued

Nationwide Title Clearing, Chase, and others in the United States District Court for

the Northern District of Georgia, claiming that the assignment to Chase was invalid

and seeking damages on the theory that Chase “violated the [Fair Debt Collection

Practices Act, 15 U.S.C. § 1692(e)] by attempting to foreclose on his home without

holding a valid security interest in it.” Harvin v. Nationwide Title Clearing, 632

Fed. App’x 599 (11th Cir. 2016). The District Court dismissed his lawsuit, and

Harvin appealed.

        While the appeal was pending,1 Harvin returned to the District Court on

December 29, 2015, and filed this action, seeking to enforce the rescission of the

2003 mortgage loan he had allegedly perfected pursuant to the Truth in Lending

Act, 15 U.S.C. § 1635(a), and Regulation Z promulgated thereunder, when Chase

failed to respond to the notice of rescission he delivered to Chase on February 2,

2015.




1
 We affirmed the District Court’s dismissal of Harvin’s case on January 28, 2016. Harvin v.
Nationwide Title Clearing, 632 Fed. App’x 599 (11th Cir. 2016).
                                              2
                 Case: 16-15416      Date Filed: 08/25/2017   Page: 3 of 3


         Chase responded by moving the District Court to dismiss Harvin’s

complaint.2 The Court referred the motion to a Magistrate Judge, and she

recommended its dismissal. The District Court followed her recommendation and

entered judgment for Chase. Harvin appeals, contending that the Court erred in

considering documents attached to his complaint (which were referenced in the

complaint’s allegations), and abused its discretion in staying discovery pending the

resolution of Chase’s motion to dismiss and in denying his motion for recusal,

which was based in part on the Court’s dismissal of his complaint in Harvin v.

Nationwide Title Clearing. Harvin’s contentions are patently meritless. The

District Court’s judgment is accordingly

         AFFIRMED.




2
    We refer to Harvin’s amended complaint.
                                              3